Case: 2:21-cr-00022-EAS Doc #: 1 Filed: 02/25/21 Page: 1 of 5 PAGEID #: 1

“PARD W Mac
UNITED STATES DISTRICT COURT ee OF ORT
SOUTHERN DISTRICT OF OHIO 2 FE
EASTERN DIVISION ‘FEB 25 PMs: 1
bo. UIST ET pry in
UNITED STATES OF AMERICA, oy THERN [ys i Oni
CASE NO. “AST. DIV. COLUMBIIS
Plaintiff,
JUDGE
14
v O:%4cr =~22
INDICTMENT “ ™

ROBERT W. WALTON, JR.,
18 U.S.C. § 1343

Defendant. 18 U.S.C. § 664
Tjudge Sargue
FORFEITURE ALLEGATION

 

 

THE GRAND JURY CHARGES:
GENERAL ALLEGATIONS

At all times relevant to this Indictment, unless otherwise stated:

1. Defendant ROBERT W. WALTON, JR., was the President of Hadsell Chemical
Processing, LLC (HCP). HCP was located in Waverly, Ohio, in the Southern District of Ohio.

2, As President, Defendant ROBERT W. WALTON, JR., controlled the operations
and the finances of HCP.

3. PERSON A was a prominent local business owner who formed HCP with
Defendant ROBERT W. WALTON, JR.

4, COMPANY I was a chemicals company that had a business relationship with
HCP.

5. From 2012 through 2015, Defendant ROBERT W. WALTON, JR., raised
millions of dollars in investments purportedly for HCP and related entities from dozens of
investors. Defendant ROBERT W. WALTON, JR., raised these funds through the sale of

promissory notes.
Case: 2:21-cr-00022-EAS Doc #: 1 Filed: 02/25/21 Page: 2 of 5 PAGEID #: 2

COUNT 1
(Wire *raud)

The Scheme to Defraud

6. Paragraphs 1 through 5 are incorporated here.

7. From at least 2012 through and including at least 2015, in the Southern District of
Ohio and elsewhere, Defendant ROBERT W. WALTON, JR., devised and intended to devise a
scheme to defraud investors, and to obtain money and property by means of materially false and
fraudulent pretenses, representations, promises, and omissions.

8. It was part of the scheme to defraud that Defendant ROBERT W. WALTON,
JR., fraudulently sought and obtained millions of dollars in investments for HCP and related
entities from dozens of investors in the form of promissory notes.

9. It was further part of the scheme to defraud that Defendant ROBERT W.
WALTON, JR., claimed to investors that promissory notes were personally guaranteed by
PERSON A, when in fact they were not.

10. ‘It was further part of the scheme to defraud that Defendant ROBERT W.
WALTON, JR., repeatedly forged PERSON A’s signature.

11. ‘It was further part of the scheme to defraud that Defendant ROBERT W.
WALTON, SR., fraudulently altered PERSON A’s personal financial statement, which he
provided to investors, to create a misimpression about PERSON A’s ability to cover the
promissory notes.

12. It was further part of the scheme to defraud that Defendant ROBERT W.
WALTON, JR.., lied to investors about contracts that HCP had with COMPANY | and created
fake invoices collectively misrepresenting that HCP had expected revenues from COMPANY 1

totaling millions of dollars, which he provided to investors.
Case: 2:21-cr-00022-EAS Doc #: 1 Filed: 02/25/21 Page: 3 of 5 PAGEID #: 3

13. ‘It was further part of the scheme to defraud that Defendant ROBERT W.
WALTON, JR., altered HCP Profit and Loss Statements to falsely report a profit instead of a
loss and provided the false Profit and Loss Statements to investors.

14. It was further part of the scheme to defraud that Defendant ROBERT W.
WALTON, JR., engaged in Ponzi-type activity by paying old investors with money received
from new investors.

15. It was further part of the scheme to defraud that Defendant ROBERT W.
WALTON, JR., engaged in lulling activity by providing a letter to investors misrepresenting
that PERSON A’s personal financial statement had not changed from what Defendant ROBERT
W. WALTON, JR., had previously provided, when in fact it had.

The Wire

16. On or about November 23, 2015, in the Southern District of Ohio and elsewhere,
Defendant ROBERT W. WALTON, JR., for the purpose of executing the above-described
scheme and artifice to defraud, and in attempting to do so, knowingly transmitted and caused to
be transmitted by means of wire communication in interstate commerce, signals and sounds—
namely, wire communications as part of the process to clear a $97,500 check from an investor to
a related entity of HCP.

In violation of 18 U.S.C. § 1343.
Case: 2:21-cr-00022-EAS Doc #: 1 Filed: 02/25/21 Page: 4 of 5 PAGEID #: 4

COUNT 2
(Theft, Embezzlement, or Conversion from an Employee Benefit Plan)

17. Paragraphs | through 16 are incorporated here.

18. From at least May 2015 through at least November 2015, in the Southern District
of Ohio, Defendant ROBERT W. WALTON, JR., did embezzle, steal, unlawfully and willfully
abstract, and convert to his own use and the use of another the moneys, funds, securities,
premiums, credits, property, and other assets of an employee pension benefit plan subject to title
I of the Employee Retirement Income Security Act of 1974 and of a fund connected with such
pian.

In violation of 18 U.S.C. § 664.

FORFEITURE ALLEGATION

19. Paragraphs 1 through 18 are incorporated here.

20. | Upon conviction of the violation of 18 U.S.C. § 1343 or the violation of 18 U.S.C.
§ 664 as set forth in this Indictment, Defendant ROBERT W. WALTON, JR., shall forfeit to
the United States, under 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), all property, real or
personal, constituting or derived from proceeds traceable to such violations.

21. Substitute Assets. If any of the above-described forfeitable property, as a result of
any act or omission of Defendant ROBERT W. WALTON, JR:.:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;
{c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be divided without
difficulty;
Case: 2:21-cr-00022-EAS Doc #: 1 Filed: 02/25/21 Page: 5 of 5 PAGEID #: 5

it is the intent of the United States, in accordance with 21 U.S.C. § 853(p) as incorporated by 28
U.S.C. § 2461 (c), to seek forfeiture of any other property of Defendant ROBERT W.
WALTON, UR., up to the value of the forfeitable property described above.

Forfeiture in accordance with 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), and

Rule 32.2 of the Federal Rules of Criminal Procedure.

 

 

A TRUE BILL
s/ Foreperson
FOREPERSON

DAVID M. DEVILLERS

UNITED STATES ATTORNEY

PETER K. GLENN- E (0088708)

Assistant United States Attorney
